DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a pressure liquefied form” in line 2.  It is unclear what is meant by “pressure liquefied form.”
Claim 17 recites the limitation “the liquid foodstuff” in line 1.  It is unclear if this refers to “liquid foodstuff” recited in Claim 16, line 1 or to “liquid foodstuff mixture” recited in Claim 16, line 3 that has the liquid foodstuff mixed with the gas.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 and Duarte Vieira US 2013/0122159.
Regarding Claim 1, Montalvao et al. discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas (stream of gas 7) (‘429, Paragraph [0022]) and the resulting mixture is subsequently expanded from a first pressure value (pressure P1) to 2) (‘429, Paragraph [0032]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe and in the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘429, Paragraph [0019]).
Montalvao does not explicitly disclose the method inactivating microorganisms in foodstuffs.  However, Montalvao suggests that traditional systems in the art use high contact area materials that provide high contact for microbiological growth and make cleaning and sanitation difficult (‘429, Paragraph [0030]).
Niesmiejanow discloses a method for generating cavitations in a liquid foodstuff and teaches that it was known in the art that cavitation processes naturally involve sterilizing and homogenizing liquid products to eliminate bacteria (‘116, Paragraphs [0006] and [0008]).
Both Montalvao et al. and Niesmiejanow are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Montalvao et al. and use the cavitation inducing process to inactivate microorganisms in the liquid foodstuff since Niesmiejanow teaches that it was known and conventional in the art to inactivate microorganisms while generating cavitations in a liquid foodstuff.
Further regarding Claim 1, Montalvao et al. modified with Niesmiejanow is silent regarding the gas diffusing into cells of the microorganisms present in the liquid foodstuff.
Duarte Vieria a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff (‘159, Paragraphs [0069]-[0071]) and [0084]).
Both Montalvao et al. and Duarte Vieira et al. are directed towards the same field of endeavor of methods of inactivating microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of inactivating microorganisms of Montalavo et al. and bring the liquid foodstuff into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff since Duarte Vieira et al. teaches that it was known and conventional to inactivate microorganisms in liquid foodstuff by diffusing gas into cells of microorganisms present in the liquid foodstuff.
Regarding Claim 4, Montalvao et al. discloses the gas used being CO2 (carbon dioxide) or N2 (nitrogen) (‘429, Paragraphs [0007] and [0025]).
Regarding Claim 6, Montalvao et al. discloses the liquid foodstuff being treated in a plurality of cycles (‘429, Paragraph [0026]).
Regarding Claim 13, Montalvao et al. discloses the gas being mixed with the liquid foodstuff in a first vessel (cavitation device 1) at the first pressure value and the pipe (pipe 4) transporting the gas and the liquid foodstuff mixture to a second vessel (separatory vessel 3) at the second pressure value (‘429, Paragraph [0019]).
Regarding Claim 15, Montalvao et al. discloses separating the gas from the liquid foodstuff in the second vessel (separatory vessel 3) (‘429, Paragraph [0019]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 as applied to claim 1 above in view of Seneviratne US 2008/0164199.
Regarding Claim 2, Montalvao et al. discloses the first pressure value being selected such that the gas at this pressure value is present at least partially in pressure liquefied form (‘429, Paragraphs [0018]-[0019]).
Regarding Claim 3, Montalvao et al. is silent regarding the gas at the first pressure value being present at least partially in liquefied form and the mixture in the pipe being brought to a flow speed which suffices to vaporize the liquefied gas.
Seneviratne discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff (‘199, Paragraph [0032]) is brought into contact with and at least partially mixed with a gas and the resulting mixture is subsequently expanded from a first pressure value to a second pressure value (‘199, Paragraph [0010]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe (‘199, Paragraph [0048]) and the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘199, Paragraph [0044]).  Seneviratne further discloses that classical cavitation is initiated when the absolute pressure of a moving liquid is reduced to about the vapor pressure of the liquid to result in the vaporization of the liquid (‘199, Paragraph [0004]).
Both Montalvao et al. and Seneviratne are directed towards the same field of endeavor of methods of inducing cavitation into a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Montalvao et al. and have the gas at the first pressure value being present at .
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116.
Regarding Claim 16, Montalvao et al. discloses a method for the inactivation of microorganisms by mixing a gas (stream of gas 7) in a first vessel (cavitation device 1) at a first pressure value (‘429, Paragraph [0022]) and transporting the gas and liquid foodstuff mixture from the first vessel (cavitation device 1) to a second vessel (separatory vessel 3) through a pipe at a flow speed sufficient to cause cavitation in the gas and liquid foodstuff mixture, expanding the gas and liquid foodstuff mixture from the first pressure value to a second pressure value in the second vessel (‘429, Paragraphs [0019] and [0032]), and removing the gas from the liquid foodstuff in the second vessel (separatory vessel 3) (‘429, Paragraph [0019]).
Montalvao does not explicitly disclose the method inactivating microorganisms in foodstuffs.  However, Montalvao suggests that traditional systems in the art use high contact area materials that provide high contact for microbiological growth and make cleaning and sanitation difficult (‘429, Paragraph [0030]).
Niesmiejanow discloses a method for generating cavitations in a liquid foodstuff and teaches that it was known in the art that cavitation processes naturally involve sterilizing and homogenizing liquid products to eliminate bacteria (‘116, Paragraphs [0006] and [0008]).
Both Montalvao et al. and Niesmiejanow are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Montalvao et al. and use the cavitation inducing process to inactivate microorganisms in the liquid foodstuff since Niesmiejanow teaches that it was known and conventional in the art to inactivate microorganisms while generating cavitations in a liquid foodstuff.
Regarding Claim 19, Montalvalo et al. discloses the first pressure value and the second pressure value being selected such that the differential pressure between the first vessel (cavitation device 1) and the second vessel (separatory vessel 3) causes the gas and liquid foodstuff mixture to flow through the pipe at the flow speed sufficient to cause cavitation (‘429, Paragraphs [0019] and [0032]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 as applied to claim 16 above in further view of Palm US 4,390,350.
Regarding Claim 17, Montalvao et al. modified with Niesmiejanow is silent regarding a step of returning the liquid foodstuff from the second vessel to the first vessel through a return line and repeating the steps of mixing the gas with the liquid foodstuff, transporting the gas and liquid foodstuff mixture, expanding the gas and liquid foodstuff mixture, and removing the gas from the liquid foodstuff.
Palm discloses a method of inactivating microorganisms in foodstuffs (‘350, Column 4, lines 35-43) comprising a step of returning the liquid foodstuff from a second 
Both Montalvao et al. and Palm are directed towards the same field of endeavor of methods of inactivating microorganisms in foodstuffs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Montalvao et al. and incorporate a return line as taught by Palm since Palm teaches that it was known in the disinfecting art to incorporate a return line.  Furthermore, one of ordinary skill in the art at the time of the invention would utilize the return line of Palm and repeat the steps of mixing the gas with the liquid foodstuff, transporting the gas and liquid foodstuff mixture, expanding the gas and liquid foodstuff mixture, and removing the gas from the liquid foodstuff since Palm teaches that using a return line using a return stream controlled by a valve was a known way to reuse streams that are already established.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 as applied to claim 16 above in further view of Feilner et al. US 2019/0069581 and Duarte Vieira US 2013/0122159.
Regarding Claim 20, Montalvao et al. modified with Niesmiejanow is silent regarding mixing the gas into the liquid foodstuff through a distributor in the first vessel and diffusing the gas into cells of the microorganisms in the liquid foodstuff to sterilize the cells of the microorganisms.
Feilner et al. discloses supply lines and one or more rotary distributors wherein the rotary distributor transfers the medium from a stationary part of the device that 
Both Montalvao et al. and Feilner et al. are directed towards the same field of endeavor of devices used to pasteurize food (‘581, Paragraphs [0009]-[0010]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montalvao et al. and supply the gas to the liquid foodstuff in the first vessel through a distributor since Feilner et al. teaches that it was known to utilize a distributor to supply gas to a liquid foodstuff.
Further regarding Claim 20, Montalvao et al. modified with Niesmiejanow and Feilner et al. is silent regarding diffusing the gas into cells of the microorganisms in the liquid foodstuff to sterilize the cells of the microorganisms.
Duarte Vieria a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff (‘159, Paragraphs [0069]-[0071]) and [0084]).
Both Montalvao et al. and Duarte Vieira et al. are directed towards the same field of endeavor of methods of inactivating microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of inactivating microorganisms of Montalavo et al. and bring the liquid foodstuff into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff since Duarte Vieira et .
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 and Duarte Vieira US 2013/0122159.
Regarding Claim 1, Seneviratne discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff (‘199, Paragraph [0032]) is expanded from a first pressure value to a second pressure value (‘199, Paragraph [0010]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe (‘199, Paragraph [0048]) and the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘199, Paragraph [0044]).
Seneviratne is silent regarding the liquid foodstuff being brought into contact with and at least partially mixed with a gas such that the gas diffuses into cells of the microorganisms present in the liquid foodstuff.
Montalvao et al. discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas (stream of gas 7) (‘429, Paragraph [0022]) and the resulting mixture is subsequently expanded from a first pressure value (pressure P1) to a second pressure value (pressure P2
Both Seneviratne and Montalavo et al. are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Seneviratne et al. and bring the liquid foodstuff into contact with and at least partially mixed with a gas since Montalvao et al. teaches it was known and conventional to incorporate a gas mixed with an aqueous liquid in a method of generating cavitations in the aqueous liquid.
Further regarding Claim 1, Seneviratne modified with Montalavo et al. is silent regarding the gas diffusing into cells of the microorganisms present in the liquid foodstuff.
Duarte Vieira et al. discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff (‘159, Paragraphs [0069]-[0071]) and [0084]).
Both Seneviratne and Duarte Vieira et al. are directed towards the same field of endeavor of methods of inactivating microorganisms in foodstuffs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of inactivating microorganisms of Seneviratne et al. and bring the liquid foodstuff into contact with and at least partially mixed with a gas such that the gas diffuses into cells of microorganisms present in the liquid foodstuff since Duarte Vieira et al. teaches that it was known and conventional to inactivate microorganisms in liquid foodstuff by diffusing gas into cells of microorganisms present in the liquid foodstuff.
Regarding Claim 2, Montalvao et al. discloses the first pressure value being selected such that the gas at the first pressure value is present at least partially in pressure liquefied form (‘429, Paragraphs [0018]-[0019]).
Regarding Claim 3, Seneviratne discloses at least a portion of the gas at the first pressure value being in a liquefied form and the mixture in the pipe being brought to a flow speed which suffices to vaporize the pressure liquefied portion of the gas (‘199, Paragraph [0016]).
Regarding Claims 7-8, Seneviratne discloses that both pressurization and depressurization can be carried out to any desired pressure levels such that vapor pockets or bubbles are formed in the liquid (‘199, Paragraph [0013]) and reducing the liquid pressure (‘199, Paragraph [0010]) to a level slightly above the vapor pressure of the aqueous liquid (‘199, Paragraph [0014]).  Although Seneviratne does not explicitly disclose the first pressure value being of a value of between 35 and 80 bar or the second pressure value being of a value between 1 and 5 bar, Seneviratne establishes that one of ordinary skill in the art would adjust the pressures of the liquid that goes through the system to start at a higher inlet pressure and reduced to a lower outlet pressure that is slightly above the vapor pressure of the aqueous liquid.  It is noted that Claim 1 does not recite any particular gas that is mixed with the aqueous liquid.  The particular gas would affect the vapor pressure of the aqueous liquid.  One of ordinary skill in the art would optimize the particular pressures used to be slightly above the vapor pressure of the aqueous liquid being used.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 and Duarte Vieira US 2013/0122159 as applied to claim 1 above in further view of Gehin-Delval et al. US 2018/0049456.
Regarding Claim 5, Seneviratne modified with Montalvao et al. and Duarte Vieira is silent regarding the liquid foodstuff being treated in a continuous process or in a batch process.
Gehin-Delval et al. discloses a process for forming a food composition comprising the steps of incorporating gas bubbles by a pressure drop from elevated pressure to atmospheric pressure (‘456, Paragraph [0047]) wherein mechanical agitation is applied using a continuous rotor stator system or using a batch machine (‘456, Paragraph [0059]).
Both Seneviratne and Gehin-Delval et al. are directed towards the same field of endeavor of methods of incorporating cavitations/gas bubbles into an aqueous liquid foodstuff.  It would have been obvious to one of ordinary skill in the art to modify the process of Seneviratne and treat the foodstuff in a continuous or batch process since Gehin-Delval et al. teaches that both continuous and batch processes were known production methods in the art at the time of the invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 and Duarte Vieira US 2013/0122159 as applied to claim 1 above in further view of Gordon et al. US 2010/0104705.
Regarding Claims 7-8, Seneviratne discloses that both pressurization and depressurization can be carried out to any desired pressure levels such that vapor pockets or bubbles are formed in the liquid (‘199, Paragraph [0013]) and reducing the prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 and Duarte Vieira US 2013/0122159 as applied to claim 1 above in further view of Mehta WO 2017/124106 (cited on Information Disclosure Statement filed June 10, 2020).
Regarding Claim 9, Seneviratne discloses the mixture being heated during the expansion (‘199, Paragraph [0031]).
Seneviratne modified with Montalvao et al. and Duarte Vieria is silent regarding the mixture being maintained at a temperature value of between 0°C and 40°C.
Mehta et al. discloses a liquid foodstuff being brought into contact with and at least partially mixed with a gas and the resulting mixture being subsequently expanded from a first pressure value to a second pressure value (‘106, Paragraph [0003]) wherein the mixture prior to or during expansion to the second pressure value is passed through a pipe and in the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘106, Paragraph  [0074]).  Mehta et al. further discloses cooling unpressurized product to provide the process produced at a suitable cold supply chain temperature and maintain the processed product at the cold supply chain temperature wherein the cold supply chain temperature is a temperature at or below which growth may be suppressed for any remaining pathogens in the unpressurized product, e.g. between 0°C and 20°C (‘106, Paragraph [0070]).
Both Seneviratne and Mehta et al. are directed towards the same field of endeavor of processes of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Seneviratne and maintain the mixture at a temperature of between 0°C and 20°C, which overlaps the claimed temperature of between 0°C and 40°C, as taught by Mehta et al. in order to suppress growth of pathogens in the liquid foodstuff.  prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 and Duarte Vieira US 2013/0122159 as applied to claim 13 above in further view of Feilner et al. US 2016/0069581.
Regarding Claim 14, Montalvao et al. modified with Niesmiejanow and Duarte Vieira is silent regarding the first pressure value being maintained in the first vessel by continuously supplying the gas to the liquid foodstuff in the first vessel through a distributor.
Feilner et al. discloses supply lines and one or more rotary distributors wherein the rotary distributor transfers the medium from a stationary part of the device that passes carbon dioxide supplied via the supply line to further supply lines (‘581, Paragraphs [0017] and [0063]).
Both Montalvao et al. and Feilner et al. are directed towards the same field of endeavor of devices used to pasteurize food (‘581, Paragraphs [0009]-[0010]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montalvao et al. and supply the gas to the liquid foodstuff in the first vessel through a distributor since Feilner et al. teaches that it was known to utilize a distributor to supply gas to a liquid foodstuff.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429.
Regarding Claim 16, Seneviratne discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff (‘199, Paragraph [0032]) is expanded from a first pressure value to a second pressure value (‘199, Paragraph [0010]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe (‘199, Paragraph [0048]) and the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘199, Paragraph [0044]).
Seneviratne is silent regarding mixing a gas with the liquid foodstuff in a first vessel at the first pressure value, transporting the gas and liquid foodstuff mixture from the first vessel to a second vessel, expanding the gas and liquid foodstuff mixture from the first pressure value to a second pressure value in the second vessel, and removing the gas from the liquid foodstuff in the second vessel.
Montalvao et al. discloses a method for the inactivation of microorganisms by mixing a gas (stream of gas 7) in a first vessel (cavitation device 3) at a first pressure value (‘429, Paragraph [0022]) and transporting the gas and liquid foodstuff mixture from the first vessel (cavitation device 3) to a second vessel (separatory vessel 3) through a pipe at a flow speed sufficient to cause cavitation in the gas and liquid foodstuff mixture, expanding the gas and liquid foodstuff mixture from the first pressure value to a second pressure value in the second vessel (‘429, Paragraphs [0019] and [0032]), and removing the gas from the liquid foodstuff in the second vessel (separatory vessel 3) (‘429, Paragraph [0019]).
Both Seneviratne and Montalavo et al. are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Seneviratne et al. and mix a gas with the liquid foodstuff in a first vessel at the first pressure value, transporting the gas and liquid foodstuff mixture from the first vessel to a second vessel, expanding the gas and liquid foodstuff mixture from the first pressure value to a second pressure value in the second vessel, and removing the gas from the liquid foodstuff in the second vessel since Montalavo et al. teaches that it was known in the sterilization art to utilize two separate vessel to perform the steps of expanding the gas and liquid foodstuff mixture.
Regarding Claim 18, Seneviratne discloses heating the gas and liquid foodstuff mixture with a heater as the gas and liquid foodstuff mixture flows through the pipe (‘199, Paragraph [0031]).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that Duarte Vieria is currently being relied 
Regarding applicant’s comment on Page 8 of the Remarks that Montalvao explains that the system is designed to avoid the problem of microbiological growth present in traditional deaeration systems and that there is no need to introduce additional complexities to Montalvao to reduce microbiological growth, Examiner notes that Niesmiejanow discloses a method for generating cavitations in a liquid foodstuff and teaches that it was known in the art that cavitation processes naturally involve sterilizing and homogenizing liquid products to eliminate bacteria (‘116, Paragraphs [0006] and [0008]).  Both Montalvao et al. and Niesmiejanow are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Montalvao et al. and use the cavitation inducing process to inactivate microorganisms in the liquid foodstuff since Niesmiejanow teaches that it was known and conventional in the art to inactivate microorganisms while generating cavitations in a liquid foodstuff.  Therefore, this argument is not found persuasive.
Regarding applicant’s comment on Page 8 of the Remarks that the system of Seneviratne is configured to treat aqueous liquids by causing cavitations therein and that since the system of Seneviratne already includes a cavitation device there is no need to incorporate the teaching of Montalvao and that Montalvao uses a gas as a stripping gas in a deaeration process and not to cause or improve cavitation, Examiner argues both Seneviratne and Montalavo et al. are directed towards the same field of 
Examiner notes that Claims 13-20 are newly presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell et al. US 2008/0003334 discloses MAP gas composition present in a food pack that changes over time due to diffusion of gases into and out of a product (‘334, Paragraph [0005]).
Kellerman US 2017/0238584 discloses a first acid solution diffusing with ozone gas within a chamber element to form a diffused mixture comprising the first acid solution combined with the first ozone gas wherein the diffused mixture encapsulates exposed surfaces of the first ingredient (‘584, Paragraph [0007]).
Yuan et al. US 2005/0266128 discloses a food subjected to treatment with a gas mixture in a continuous process to sanitize/disinfect the food wherein the means for increasing the contact of the treatment gas mixture with the food using gas diffusers for liquids are utilized (‘128, Paragraph [0056]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792